Citation Nr: 0840046	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-40 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for lumbrosacral strain with degenerative disc 
disease, prior to February 2, 2008.

2.  Entitlement to a disability rating in excess of 20 
percent for a lumbrosacral strain with degenerative disc 
disease, from February 2, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected low 
back disability, to include lumbosacral strain and 
degenerative disc disease of the lumbar spine.  The veteran 
and his service representative were notified of this decision 
in August 2003.  The veteran filed a timely Notice of 
Disagreement (NOD) in September 2003 and the RO confirmed 
their previous findings in a October 2004 Statement of the 
Case (SOC).  Thereafter, in November 2004, the veteran filed 
a timely substantive appeal.

In May 2007, the Board remanded the case for further 
development, including a VA medical examination.  After 
complying with the criteria demanded by the Remand 
determination, the Appeals Management Center (AMC) issued a 
May 2008 rating decision, increasing the evaluation for the 
claimed disorder to 20 percent effective February 2, 2008, 
and a May 2008 Supplemental Statement of the Case (SSOC), 
denying the veteran's claim for an evaluation in excess of 20 
percent after February 2, 2008.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation for a back disorder remains before the Board.

The veteran did not request a hearing before the Board.






FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.
 
2.  The medical evidence does not show that, prior to 
February 2, 2008, the veteran's  service-connected low back 
disability, to include  degenerative disc disease of the 
lumbar spine was manifested by no more than slight limitation 
of motion of the lumbar spine; the medical evidence does not 
show muscle spasm on extreme forward bending, or a unilateral 
loss of lateral spine motion in a standing position; forward 
flexion of the thoracolumbar spine was not limited to 60 
degrees or less and the combined range of motion of the 
thoracolumbar spine was not to 120 degrees or less; there was 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, nor were there 
incapacitating episodes of back symptoms having a total 
duration of at least two weeks, but less than four weeks or 
any other neurological deficit, including but not limited to 
bowel and bladder impairment. 

3.  Since February 2, 2008, the medical evidence does not 
show that the veteran's low back disability, to include 
degenerative disc disease of the lumbar spine has  not been 
manifested by more than moderate limitation of motion of the 
lumbar spine; severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position and loss of lateral motion, or some of the above 
with abnormal mobility on forced motion; limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine; 
incapacitating episodes of back symptoms having a total 
duration of at least 4 weeks, but less than 6 weeks, or any 
other neurological deficit, including but not limited to 
bowel and bladder impairment. .  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
lumbrosacral strain with degenerative disc disease prior to 
February 2, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.6. 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002) 5237, 5242, 5243 (2008).

2.  The criteria for a staged rating in excess of 20 percent 
for a lumbrosacral strain with degenerative disc disease, 
from February 2, 2008, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.6. 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002) 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the June 2003 and May 2007 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board notes that the June 2003 letter was not adequate in 
fulfilling the above-listed requirements of the duty to 
notify.  However, the May 2007 notice, issued to the veteran 
pursuant to the Board's May 2007 remand, fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was also 
informed about the information and evidence not of record 
that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
the information and evidence the claimant was expected to 
provide; and to provide any evidence in his possession that 
pertained to his claims.  The letter also provided notice of 
how to establish a disability rating and an effective date, 
as required by Dingess.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
an increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the Board finds that the May 2007 letter did 
not contain the level of specificity set forth in Vazquez-
Flores.  The presumed error raised by such defect, however, 
is rebutted because of evidence of actual knowledge on the 
part of the veteran, and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The May 2007 letter informed the veteran that he could submit 
evidence indicating that the disability had increased in 
severity.  These letters also specifically informed the 
veteran that, if he had not recently been examined or treated 
by a doctor and he could not submit other evidence of 
increased disability, he could submit his own statement.  He 
was informed that this statement should completely describe 
his symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
his disability.  The letter also listed types of evidence 
that the veteran should tell the VA about or give to the VA 
that may have affected how the VA would assign a disability 
evaluation, including information about on-going treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the veteran.  
Based on the information given in the May 2007 letter, the 
Board finds that first and fourth requirements of Vazquez-
Flores were substantially satisfied.

Regarding the second and third requirements of Vazquez-
Flores, in the October 2004 SOC, the RO included all 
applicable laws and the regulations used in rating the 
veteran's disabilities.  As such, the RO made the veteran 
aware of the criteria used in determining his claim for an 
increased rating.  Further, during the course of this appeal 
the veteran has been represented at the RO and before the BVA 
by a Veterans Service Organization (VSO) recognized by the 
VA, specifically the Disabled American Veterans (DAV), and 
the Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  It is pertinent to note 
that, in his September 2003 NOD, the veteran that he was 
experiencing muscle spasms on extreme forward bending and 
laying down or unilateral loss of lateral spine motion while 
standing or ambulating, which are criteria for a higher 
rating under the criteria found in Diagnostic Code 5295 
(effective prior to September 26, 2003 but, as explained 
below, applicable here as the veteran filed his claim prior 
to that date).  In his November 2004 substantive appeal, the 
veteran stated that he had radiculopathy of both extremities 
and incapacitating episodes of back pain lasting up to two to 
three weeks, during which time he would have to rest in bed 
or lay on the floor for two days, which are criteria that are 
currently in effect for rating his back disability.  See 
38 C.F.R. § 4.71a, notes after Diagnostic Codes 5235-5243 
(2008).

In view of the foregoing, to include the notification by the 
RO of the rating criteria and the participation of the VSO 
representative, the Board finds that the veteran was informed 
or had actual knowledge of what was needed to substantiate 
the claim, to include increased limitation of motion or 
additional neurological impairment.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that all requirements of Vazquez-Flores have been 
substantially satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the May 2007 letter 
was issued pursuant to the Board remand, and thus, after the 
rating decision on appeal.  The Board is cognizant of Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by the VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified by the Court, the burden shifts to the 
VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claims, as demonstrated by the May 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence 
related to this appeal includes medical records obtained 
pursuant to the veteran's request and two VA back 
examinations provided for the veteran.  The examinations were 
thorough in nature and provided findings that are adequate 
for rating purposes.  Based on a review of the evidence, the 
Board finds that there is sufficient competent evidence to 
make a decision on the claim (ratings for both periods of 
time at issue).  Therefore, there is no duty to provide 
another examination or medical opinion.  38 C.F.R. §§ 3.326, 
3.327. (2008).
In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


II.  Increased Rating

a.  Factual Background.  A September 1977 rating decision 
allowed service connection for the veteran's back disorder, 
classified as a lumbosacral strain, and assigned a 10 percent 
evaluation under Diagnostic Code (DC) 5295.

An August 2002 VA medical record indicated that the veteran 
felt that his back pain had increased after using a weed 
eater.  He rated the pain as an eight on a scale of one to 
ten.  A subsequent VA medical record from the same month 
reported the veteran felt that he had aggravated his back 
pain mowing the lawn.  He again rated the pain as an eight 
and reported feeling numbness in his leg while lying on his 
side.  A subsequent August 2002 VA medical record noted that 
the veteran spoke of having severe back pain after replacing 
his alternator and battery, and mowing the lawn.  He stated 
that he was unable to stay in one position for more than a 
few minutes without back pain and lateral thigh numbness.  
The examiner assessed tenderness at the L5-S1 junction.

In a December 2002 VA medical record, the veteran reported 
experiencing bilateral leg numbness for a year.  The symptoms 
were intermittent and made worse with prolonged sitting or 
standing, but bettered with a change of position.  He denied 
lower extremity weakness.  Tests conducted, including a nerve 
conduction study and an electromyographic examination, found 
no electrodiagnostic evidence of either a lower limb 
peripheral neuropathy or of a lumosacral radiculopathy.  

A May 2003 VA medical record, including an MRI report, noted 
degenerative facet disease and neuroforaminal narrowing at 
the L5-S1 level, left greater than right; and a generalized 
disc bulge at L4-5, without significant spinal canal 
narrowing.  No abormalities were noted on a contemporaneous 
x-ray examination.  

A VA examination was performed in July 2003.  The examiner 
indicated in his report that that he did not have the claims 
file to review prior to the examination, but he did review 
the veteran's local medical records and an October 2001 VA 
examination, indicating a diagnosis of degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine, and a lumbar strain.  The medical records reviewed by 
the examiner included a January 2003 MRI report, otherwise 
mentioned in other medical reports, but not found in the 
current file.  The examiner noted that the MRI confirmed the 
October 2001 VA examiner's diagnosis, showing no significant 
spinal canal stenosis, but indicating a neuroforaminal 
narrowing at L5-S1, on the left greather than right.  The 
Board finds that the examiner's report of the contents of the 
missing January 2003 MRI report is credible evidence in this 
matter.  See Robinette v. Brown, 8 Vet.App. 69, 77 (1995) 
(allowing a statement regarding medical evidence not in the 
file to be considered competent evidence if the transmitting 
individual was himself a physician).

During an interview conducted prior to the July 2003 VA 
examination, the veteran  reported that he had taken 
disability retirement from the U.S. Postal System in 2000 due 
to knee conditions, unrelated to the current claim.  He 
stated that he had recurring episodes of midline lumbosacral 
pain associated with sitting more than fifteen minutes, 
driving more than one hour, standing more than five minutes, 
walking more than one block, ascending more than descending 
stairs, twisting, turning, bending more than five minutes, 
lifting more than twenty pounds, or bending and lifting 
repetitively and with strenuous activities such as yard work.  
He indicated that symptoms would resolve within two hours of 
onset with rest and medication.  Physical examination 
revealed 100 degrees of forward flexion, 10 degrees of 
extension, 15 degrees of bilateral lateral bending, and 20 
degrees of left lateral rotation, and 15 degrees of right 
lateral rotation.  The veteran experienced diffuse lumbar 
discomfort throughout all range of motion, especially at the 
extremes.  Goldthwaite's and pelvic rock tests were both 
negative.  Patrick's test on the left elicited left knee 
discomfort with lumbosacral pulling bilaterally at the 
extreme.  He was noted to use his hands on his knees to 
resume an upright position from a bent position.  Straight 
leg raising elicited hamstring pulling discomfort bilaterally 
at 75 degrees.  Lower extremity active range of motion was 
guarded, but essentially intact.  Deep tendon reflexes were 
absent for both patellar and Achilles responses, even with 
augmentation and distraction.  There was a subjective 
decrease in sensation to light touch in the left lower 
extremity from the lateral thigh to the lateral foot and 
vaguely the S1 distribution with remainder of circulation and 
sensation intact.  The diagnosis was service connected 
lumbosacral strain by history, currently without spasm, and 
degenerative disc disease of the lumbosacral spine with facet 
arthropathy and magnetic resonance imaging confirmed 
neuroforaminal neuropathy, but WITHOUT objective evidence of 
lower extremity radiculopathy. (emphasis in original).  The 
examiner found no objective evidence that the veteran's 
function was limited by pain, fatigue, weakness, 
incoordination, or lack of endurance except as noted on the 
examination.

The July 2003 rating decision reclassified the veteran's 
service-connected disorder as lumbosacral strain with 
degenerative disc disease.  The previous 10 percent rating 
was continued under DC 5295.

The September 2003 NOD included a statement, indicating the 
veteran's belief that the July 2003 VA examination was 
inadequate because it only took ten minutes to complete.  He 
stated that VA MRI showed pinched nerves at both hips, which 
apparently limited motion of the upper torso.  He said that 
he was experiencing muscle spasms on extreme forward bending 
and laying down or unilateral loss of lateral spine motion 
while standing or ambulating.  

In a November 2004 substantive appeal, the veteran stated 
that he had radiculopathy of both extremities, minor muscle 
spasms upon movement that would occur over the span of three 
days, and incapacitating episodes caused by exertion of the 
upper body involving bending at the waist.  These episodes 
would last up to two to three weeks, during which time he 
would have to rest in bed or lay on the floor for two days.  

A September 2005 VA medical record included an MRI found 
multilevel degenerative disc disease.  The conus terminated 
normally; no areas of abnormal signal were identified in the 
spinal cord; the veterbral bodies were anatomically aligned 
without abnormal marrow signal or height loss; broad base 
disc bulges were present at L3/L4, L4/L5, and L5/S1; and a 
tiny posterior central protruding component of the disc bulge 
was noted at L5/S1.  A neural formainal narrowing was noted 
on the right at L3/L4, but the exiting nerve root was spared.  
Neural foramina was also noted on the left L5/S1 with 
encroachment upon the exiting nerve root.  The neural formina 
were otherwise widely patent bilaterally.  The spinal canal 
was normal in caliber without evidence of stenosis.  

An October 2007 VA medical record indicated that, as 
treatment for the veteran's back pain, the VA examiner 
recommended bed rest and the use of a heating pad. 

In his report of a February 2, 2008 VA examination, the 
examiner stated that he had fully reviewed the veteran's 
claims file, service medical records, past medical 
examinations, and VA medical records from April 2001, 
including x-ray and MRI reports.  The examiner also noted 
that the veteran walked with a cane in his left hand due to 
his knee condition, rather than the claimed back disorder.  
The veteran stated that, over the past year, he spent five 
days per week in bed due to back pain.  He indicated that he 
was given steroid injections for the pain, the last such 
treatment having occurred three years prior to the 
examination, and used a TENS unit which he felt had helped 
his disorder.  He said that he had radiculopathy in the right 
leg worse than the left leg and that it went down the 
posterolateral aspect of his right leg down to his knees.  
The veteran noted that the treatment for his disorder, 
consisting of therapy devices, medicine and physical therapy, 
had helped.

The veteran said that he could perform all activities of 
daily living except that he could not walk fifty feet, stand 
for two minutes, or sit for five minutes before feeling pain 
or radiculopathy.  He indicated that the only thing that made 
radiculopathy worse was prolonged sitting.  He denied weight 
loss, fevers, malaise, dizziness, visual disturbances, 
bladder complaints, bowel complaints, or erectile dysfunction 
due to his lumbar spine disorder.  

Physical examination revealed a flat back with loss of 
lordosis, no increased kyphosis, and no scoliosis.  No 
visible or palpable spasms of the paraspinous musculature 
were noted on examination.  Deep tendon reflexes were absent 
0/4 at the knees and ankles bilaterally.  Neurosensory was 
intact distally to all digits of the lower extremities.  
Muscle strength testing was 4/5 bilaterally with minimal 
effort and cog-wheeling.  Heel and toe gait could not be 
performed due to pain in the veteran's feet.  The examiner 
noted bilateral pes planus to a significant degree.

Seated straight leg raise tests were negative to 90 degrees, 
bilaterally.  The range of motion findings were as follows: 0 
to 45 degrees of flexion, 0 to 5 degrees of extension, 0 to 
10 degrees of lateral flexion bilaterally, and 0 to 10 
degrees of bilateral rotation.  The veteran stated that he 
experienced pain with all range of motion maneuvers.  Deep 
tendon reflexes were absent 0/4 at the knees and ankles 
bilaterally.  Neurosensory was intact distally to all digits 
of the lower extremities.  Muscle strength testing was 4/5 
bilaterally with minimal effort and cog-wheeling.  Gait was 
normal.  

The examiner diagnosed the veteran as having degenerative 
disc disease of the lumbar spine, and L5-S1 left nerve root 
encroachment.  The examiner found no objective clinical 
evidence that the veteran's function was additionally limited 
by pain, fatigue, weakness or incoordination except as noted 
in his examination.  The examiner noted that the veteran had 
experienced one incapacitating episode during the past twelve 
months during which a physician directed bed rest.  

In a February 2008 rating decision, the RO reevaluated the 
veteran's disorder, awarding a 20 percent rating, effective 
February 2, 2008, the date of the VA examination.  

b.  Law and Regulations.  The veteran essentially contends 
that the staged ratings assigned for his back disorder do not 
accurately reflect the severity of that disorder since his 
May 2003 claim for an increased rating.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §§ 4.1, 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The Court recently held in Hart v. Mansfield, 21 Vet. App. 
505 (2007), that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms that would warrant different ratings.  The 
Court recognized that if the VA's adjudication of an 
increased rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision on that claim 
is made.  Thus, the VA's determination of the "present level" 
of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart, supra.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case. Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Subsequent to the veteran filing his May 2003 claim for an 
increased rating, the criteria for evaluating back disorders 
were substantially revised.  With respect to the changes in 
the criteria for the rating of the spine, the Board notes 
that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before the VA, the VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, the VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, the VA 
ordinarily should not apply the new provision to the claim. 
If applying the new provision would not produce retroactive 
effects, the VA ordinarily must apply the new provision.  
VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, the VA must evaluate the 
veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2008); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As noted previously, since the filing of the veteran's May 
2003 claim, the criteria for evaluating spine disorders have 
been substantially revised, effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  All 
Diagnostic Codes discussed or were are located in 38 C.F.R. § 
4.71a.

As in effect prior to September 26, 2003, DC 5292 provided 
that slight limitation of motion of the lumbar spine was 
assigned a 10 percent rating, moderate limitation of motion 
was evaluated as 20 percent disabling, and the maximum 
scheduler rating of 40 percent was assignable for severe 
limitation of motion.

Under DC 5293, effective from September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome was 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. §§ 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating was warranted when 
rating based on incapacitating episodes, and such was 
assigned when there were incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent rating was assigned for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A 20 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12 months, and a 10 percent rating was 
assigned with the incapacitating episodes having a total 
duration of at least one week, but less than two weeks, 
during the past 12 months.

Note 1 following DC 5293 provided that for the purposes of 
evaluations under such DC, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician."  Chronic orthopedic and 
neurological manifestations" meant orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  Note 2 
provided that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
DC or DCs. Neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, 
effective from September 23, 2002.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment for lumbosacral 
strain where there were slight subjective symptoms only.  A 
10 percent rating was assignable with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Effective as of September 26, 2003, intervertebral disc 
syndrome is evaluated under DC 5243 either on the basis of 
incapacitating episodes as previously referenced, or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above for lumbosacral strain.  See 68 
Fed. Reg. 51454 (2003); 38 C.F.R. § 4.71a, DC 5243, effective 
from September 26, 2003).

Under DC 5243, a spinal disorder, with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 20 percent 
rating where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher evaluation of 30 percent 
pertains exclusively to the cervical spine, which is not 
herein at issue.  For assignment of a 40 percent evaluation, 
there is required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine and the 100 percent 
evaluation necessitates unfavorable ankylosis of the entire 
spine.  The foregoing criteria are known as the general 
rating formula for the evaluation of spinal diseases and 
injuries.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

c.  Analysis. 

(i) Prior to February 2, 2008

The veteran's lumbar spine disability has been rated 20 
percent disabling since February 2, 2008.  The Board finds 
that, at no time prior to that date, did the veteran's 
disability warrant a rating higher than 10 percent.

Initially, the Board notes that the veteran is not entitled 
to a rating greater than 10 percent under the "old" 
Diagnostic Code 5292 based on limitation of motion of the 
lumber spine.  Under this code, in effect prior to September 
26, 2003, the veteran's disorder would have to constitute a 
moderate limitation of motion to meet the criteria for the 
next higher 20 percent disabling.  The Board notes that the 
July 2003 VA examination indicated that the veteran exhibited 
100 degrees (normal) of forward flexion during the 
examination.  As such, the veteran did not display a moderate 
limitation of motion, as required for a 20 percent rating 
under the criteria for DC 5292, as in effect prior to 
September 26, 2003 but applicable here as the veteran filed 
his current claim for an increased rating prior to that date.  
Kuzma, supra; VAOPGCPREC 3- 2000.

Also prior to February 2, 2008, the veteran's back disorder 
did not qualify for a 20 percent rating under DC 5295, as in 
effect prior to September 26, 2003 (but applicable here).  
Under the rating criteria for this Diagnostic Code, a 20 
percent rating was assigned for muscle spasm on extreme 
forward bending, or a unilateral loss of lateral spine motion 
in a standing position.  No such clinical findings were noted 
in the relevant medical records, to include the July 2003 VA 
examination.

In addition, prior to February 2, 2008, the veteran's back 
disorder did not qualify for a 20 percent rating under the 
"old" DC 5293 or the current DC 5243.  Under this criteria, 
a 20 percent rating would be assigned for incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months.  An 
incapacitating episode, under this DC, was defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  As noted previously, an October 
2007 VA medical record indicated that, as treatment for the 
veteran's back pain, the VA examiner recommended bed rest and 
the use of a heating pad.  At the February 2008 examination, 
the examiner noted that the veteran had experienced one 
incapacitating episode during the past twelve months during 
which a physician directed bed rest.  Because duration of the 
bed rest prescribed by the veteran's physician is not 
reported, the Board finds that the evidence in not sufficient 
to the indicate that the veteran's back disorder created 
incapacitating episodes, as prescribed by a physician, to 
meet the criteria for a 20 percent rating under DC 5293.  

Additionally,  prior to February 2, 2008, the veteran's back 
disorder did not qualify for a 20 percent rating under DC 
5243 criteria based on a limitation of motion.  Such a rating 
would be assigned for demonstrated forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine of not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Specifically, the 
Board notes that the July 2003 VA examination noted that the 
veteran demonstrated 100 degrees of forward flexion.  Also, 
the veteran's combined range of motion of the lumbar spine 
equaled 160 degrees.  As such, the readings of the veteran's 
motion of the spine far exceeded what is required for a 
higher rating under DC 5243.  In addition, the July 2003 
examiner noted no evidence of an antalgic gait or an abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  As such, the Board finds that the veteran 
does not meet any of the criteria for a rating in excess of 
10 percent under DC 5243.

The Board has considered whether the medical evidence shows 
that the veteran has any additional limitation of motion due 
to pain, weakness, fatigue or other DeLuca factors.  See 
38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, there is no medical evidence to show 
additional loss of function (i.e., motion) of the lumbar 
spine due to pain or flare-ups of pain, supported by adequate 
pathology, or any such additional functional loss due to 
weakened movement, excess fatigability, incoordination, or 
flare-ups of such symptoms, to a degree that would support a 
rating in excess of 10 percent prior to February 2, 2008.  

The VA may consider an extraschedular rating in cases that 
are exceptional, such that the standards of the rating 
schedule appear to be inadequate to evaluate a disability.  
38 C.F.R. § 3.321(b)(1) (2007).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 337 
(1996). 

The VA may consider an extraschedular rating in cases that 
are exceptional, such that the standards of the rating 
schedule appear to be inadequate to evaluate a disability.  
38 C.F.R. § 3.321(b)(1) (2007).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Board notes that the 10 percent disability rating for the 
veteran's back disorder prior to February 2, 2008, as far as 
practicable, upon the average impairment of earning capacity 
resulting from such a disorder in a civil occupation.  See 38 
C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155.  Physical 
examinations, to include the July 2003 evaluation, indicated 
that the veteran was retired and the record did not reflect 
that the veteran was hospitalized frequently for his back 
disorder.  The 10 percent rating prior to February 2, 2008, 
took into account some industrial impairment.  As such, the 
Board finds that the manifestations and effects of the 
veteran's back disorder do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating for either period 
of time at issue.  

In summation, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's back disorder prior to February 2, 2008.  
Accordingly, the benefit of the doubt doctrine does not apply 
to this aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant").  

(ii) From February 2, 2008

Regarding the evaluation of the veteran's back disorder as of 
and following February 2, 2008, a VA physical examination on 
that day showed that the veteran's forward flexion was 
limited to 45 degrees (0 to 90 degrees without pain being 
normal).  See 38 C.F.R. § 4.71a, Plate V.  In addition, the 
examiner did not report ankylosis of the spine.  Under 
Diagnostic Code 5237, for the next higher rating of 40 
percent, there is required to be a showing of forward flexion 
of the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  As 
such, the Board finds that the veteran's back disorder was 
not disabling to a degree to meet the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5237 based on a 
limitation of motion.  Moreover, the medical evidence did not 
show that the disability was productive of incapacitating 
episodes (as defined above) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months under Diagnostic Code 5243. 

From reviewing the February 2008 examination and the 
objective medical evidence, the Board finds that the 
veteran's disorder was not such as to show additional loss of 
function (i.e., motion) of the lumbar spine due to pain or 
flare-ups of pain, supported by adequate pathology, or 
additional functional loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups of such symptoms, 
to a degree that would support a rating in excess of 20 
percent from February 2, 2008.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that, during the February 2008 examination, the examiner 
observed that the veteran had difficulty walking and that he 
used a cane but it was specifically attributed to unrelated 
knee and foot conditions.  As such, the Board finds that the 
evidence of record is not sufficient to indicate to support 
an increased rating under the criteria espoused in DeLuca.  

The Board notes that the 20 percent disability rating for the 
veteran's back disorder is based, as far as practicable, upon 
the average impairment of earning capacity resulting from 
such a disorder in a civil occupation.  See 38 C.F.R. § 
3.321(a); accord 38 U.S.C.A. § 1155.  The February 2008 
medical examination indicated that the veteran is currently 
retired and the record not reflect that the veteran has been 
hospitalized frequently for his back disorder.  As such, the 
Board finds that the manifestations and effects of the 
veteran's back disorder do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  

In summation, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's back disorder, from February 2, 2008.  
Accordingly, the benefit of the doubt doctrine does not apply 
to this aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz, 
supra.  


ORDER

Entitlement to a rating in excess of 10 percent for 
lumbrosacral strain with degenerative disc disease, prior to 
February 2, 2008, is denied.

Entitlement to a staged rating in excess of 20 percent for 
lumbrosacral strain with degenerative disc disease, from 
February 2, 2008, is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


